Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 2/24/2021.

The application has been amended as follows: 
1. (Currently Amended)	A touch control device, comprising: a cover plate; a circuit board, fixedly arranged below the cover plate, the circuit board being 5provided with a triggering region located on a bottom surface; an elastic sheet body, arranged under the circuit board and corresponding to the triggering region; and a bracket, disposed below the circuit board, the bracket being provided with a first side and a second side which are opposite to each other and a middle region located 10on the second side and further comprising two cantilevers which are located at both sides of the middle region of the second side and extend towards opposite directions, the elastic sheet body being in contact with the middle region, and an end of each of the cantilevers being provided with an abutting-joint structure and being in contact with the ; wherein a height of the abutting-joint structure is larger than or equal to a distance from the middle region of the bracket to the circuit board.
Claim 8 has been cancelled.
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed control device wherein the bracket being provided with a first side and a second side which are opposite to each other and a middle region located 10on the second side and further comprising two cantilevers which are located at both sides of the middle region of the second side and extend towards opposite directions, the elastic sheet body being in contact with the middle region, and an end of each of the cantilevers being provided with an abutting-joint structure and being in contact with the circuit board by the abutting-joint structure; wherein a height of the abutting-joint structure is larger than or equal to a distance from the middle region of the bracket to the circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Dai, Boe, Yu, Chu and Sano each teaches a similar control device that comprises a bracket with cantilever portions, but fails to teach the relationship and the arrangement between the cantilevers portion, the elastic body and the circuit board.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/AHMED M SAEED/Primary Examiner, Art Unit 2833